RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 14a0237p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 NAVISTAR, INC.,                                                 ┐
                                                  Petitioner,    │
                                                                 │
                                                                 │         No. 13-3994
            v.                                                   │
                                                                  >
                                                                 │
 TERRY FORESTER; DIRECTOR, OFFICE OF WORKERS’                    │
 COMPENSATION PROGRAMS; BENEFITS REVIEW                          │
 BOARD; UNITED STATES DEPARTMENT OF LABOR,                       │
                                   Respondents.                  │
                                                                 ┘
                          On Petition for Review of an Order of the Benefits
                          Review Board, United States Department of Labor.
                                          No. 12-0442 BLA.
                                          Argued: August 6, 2014
                                 Decided and Filed: September 12, 2014

                 Before: COOK and GRIFFIN, Circuit Judges; RICE, District Judge.*

                                            _________________

                                                 COUNSEL

ARGUED: H. Kent Hendrickson, RICE & HENDRICKSON, Harlan, Kentucky, for Petitioner.
Jeffrey S. Goldberg, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Federal Respondent. Stephen A. Sanders, APPALACHIAN CITIZENS’ LAW CENTER,
Whitesburg, Kentucky, for Respondent Forester. ON BRIEF: H. Kent Hendrickson, RICE &
HENDRICKSON, Harlan, Kentucky, for Petitioner. Sean G. Bajkowski, Rita Roppolo,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Federal Respondent.
Stephen A. Sanders, Evan B. Smith, APPALACHIAN CITIZENS’ LAW CENTER, Whitesburg,
Kentucky, for Respondent Forester.




        *
          The Honorable Walter H. Rice, United States District Judge for the Southern District of Ohio, sitting by
designation.




                                                        1
No. 13-3994                      Navistar v. Forester, et al.                        Page 2

                                      _________________

                                            OPINION
                                      _________________

       RICE, District Judge. At issue in this case is whether work as a federal mine inspector is
qualifying coal mine employment under the Black Lung Benefits Act (“BLBA”), 30 U.S.C. §§
901-944, as amended by § 1556 of the Patient Protection and Affordable Care Act, Pub. L. No.
111-148, § 1556, 124 Stat. 119, 260 (2010). This is a matter of first impression in the Sixth
Circuit.

       Respondent-Claimant Terry Forester was awarded BLBA benefits after the
Administrative Law Judge (“ALJ”) determined that Forester’s five years of private coal mine
employment with Petitioner Navistar’s predecessor, combined with his sixteen years of
employment as a mine inspector with the United States Department of Labor’s Mine Safety and
Health Administration (“MSHA”), rendered him eligible for the rebuttable presumption that,
having been employed for at least fifteen years in underground coal mines, and having a totally
disabling respiratory or pulmonary impairment, he was totally disabled due to pneumoconiosis,
commonly known as black lung disease. See 30 U.S.C. § 921(c)(4). Navistar appealed, but the
Benefits Review Board (“BRB”) upheld the award of benefits. Navistar has now filed a Petition
for Review of the BRB’s decision.

       For the reasons set forth below, we conclude that a federal mine inspector is not a
“miner” for purposes of the BLBA.          We therefore VACATE the award of benefits, and
REMAND the case to the Administrative Law Judge for an initial determination of whether
Respondent-Claimant Terry Forester is entitled to an award of BLBA benefits without the
benefit of the fifteen-year presumption.

                                                I.

       In order to recover BLBA benefits, a coal miner must prove by a preponderance of the
evidence that: (1) he has pneumoconiosis; (2) his pneumoconiosis arose at least in part out of his
coal mine employment; (3) he is totally disabled; and (4) the total disability is due to
pneumoconiosis.     20 C.F.R. §§ 718.201-718.204.          The BLBA establishes a rebuttable
No. 13-3994                      Navistar v. Forester, et al.                          Page 3

presumption that a miner who was employed for at least fifteen years in underground coal mines
and suffers from a “totally disabling respiratory or pulmonary impairment,” is “totally disabled
due to pneumoconiosis.” 30 U.S.C. § 921(c)(4). This presumption may be rebutted by a
showing that “(A) such miner does not . . . have pneumoconiosis, or that (B) his respiratory or
pulmonary impairment did not arise out of, or in connection with, employment in a coal mine.”
Id.

       For purposes of the BLBA, a “miner” is defined as:

       any individual who works or has worked in or around a coal mine or coal
       preparation facility in the extraction or preparation of coal. Such term also
       includes an individual who works or has worked in coal mine construction or
       transportation in or around a coal mine, to the extent such individual was exposed
       to coal dust as a result of such employment.

30 U.S.C. § 902(d) (emphasis added). A Department of Labor regulation slightly expands the
definition of “miner” to include individuals involved in maintenance of a coal mine. It defines a
“miner” as:

       any person who works or has worked in or around a coal mine or coal preparation
       facility in the extraction, preparation, or transportation of coal, and any person
       who works or has worked in coal mine construction or maintenance in or around
       a coal mine or coal preparation facility. There shall be a rebuttable presumption
       that any person working in or around a coal mine or coal preparation facility is a
       miner. This presumption may be rebutted by proof that:
       (1) The person was not engaged in the extraction, preparation or transportation of
       coal while working at the mine site, or in maintenance or construction of the mine
       site; or
       (2) The individual was not regularly employed in or around a coal mine or coal
       preparation facility.

20 C.F.R. § 725.202(a) (emphasis added).

       We have held that BLBA claimants must satisfy a two-part eligibility test. “To qualify as
a ‘miner,’ an individual must establish that: (1) he worked in or around a statutorily defined coal
mine (the ‘situs’ test), . . . and (2) his duties involved the extraction or preparation of coal, or
involved appropriate coal mine construction or transportation (the ‘function’ test).” Falcon Coal
Co. v. Clemons, 873 F.2d 916, 921 (6th Cir. 1989).              Although the “function” test also
encompasses “workers performing duties incidental to the extraction or preparation of coal,”
No. 13-3994                            Navistar v. Forester, et al.                                  Page 4

those duties must be “an ‘integral’ or ‘necessary’ part of the coal mining process.’” Id. at 922.
“In general, those individuals who handle raw coal or who perform tasks necessary to keep the
mine operational and in repair are generally classified as ‘miners.’” Id. at 922-23.

                                                        II.

        From 1970 until 1975, Respondent-Claimant Terry Forester was employed by Wisconsin
Steel, a predecessor to Petitioner Navistar, as a dust sampler, safety inspector, and section
foreman in the underground coal mines in Kentucky. From 1975 until 1991, Forester worked as
a federal coal mine inspector in Kentucky, with MSHA. He was in the underground coal mines
each day, checking for compliance with federal mine safety regulations. Throughout his twenty-
one-year career in the coal mine industry, he was regularly exposed to coal dust. He stopped
working in 1991 due to a knee injury. In 1992, he was declared totally disabled due to breathing
problems, and began receiving monthly benefits under the Federal Employees’ Compensation
Act (“FECA”), 5 U.S.C. §§ 8101-8193. In 2008, Forester filed a claim for BLBA benefits.
Forester’s continued receipt of FECA benefits does not prevent him from also receiving BLBA
benefits. However, any BLBA award would be reduced by the amount of the FECA award. See
30 U.S.C. § 932(g).

        The claims examiner for the Office of Workers’ Compensation Programs (“OWCP”),
Department of Labor, recommended that Forester’s BLBA claim be denied based on a finding
that the evidence failed to show that Forester was totally disabled due to pneumoconiosis.
Forester then requested a formal hearing, which was held on April 6, 2011, before an ALJ.

        At that hearing, Navistar stipulated that Forester had seventeen years of coal mine
employment.1 Nevertheless, it later submitted a post-hearing brief, arguing that the stipulation
was ineffective because it was contrary to law. Navistar conceded that Forester had five years of
qualifying coal mine employment, from 1970–1975. It argued, however, that because Forester’s
work as a federal mine inspector did not qualify as coal mine employment under the BLBA, he


        1
          The factual basis for the seventeen-year stipulation is not entirely clear. Forester worked five years for
Navistar, plus sixteen years for MSHA, for a total of twenty-one years. This apparent inconsistency is irrelevant
since Forester would be entitled to the fifteen-year presumption only if his employment with MSHA is included,
regardless of how long he actually worked there.
No. 13-3994                       Navistar v. Forester, et al.                       Page 5

was not entitled to the fifteen-year presumption. At the ALJ’s request, Forester and the Director,
OWCP (the “Director”), each filed position statements addressing this issue.

       The Director took the position that Forester’s work as a federal coal mine inspector did
not meet the statutory definition of “miner” under the BLBA, relying upon two Fourth Circuit
Court of Appeals cases, McGraw v. Director, Office of Workers’ Compensation Benefits,
908 F.2d 967 (4th Cir. 1990) (per curiam) (table), and Kopp v. Director, Office of Workers’
Compensation Programs, 877 F.2d 307 (4th Cir. 1989).             Kopp, in turn, cited to Eastern
Associated Coal Corp. v. Director, O.W.C.P., 791 F.2d 1129 (4th Cir. 1986). In McGraw, the
Fourth Circuit found that federal mine inspectors do not meet the statutory definition of “miner”
for the purpose of determining eligibility for black lung benefits.

       Forester, on the other hand, argued that his work as a federal mine inspector was
qualifying coal mine employment. He relied on the BRB’s decision in Moore v. Duquesne Light
Company, 4 Black Lung Rep. 1-40.2 (1981), aff’d, 681 F.2d 805 (3d Cir. 1982) (table), and its
progeny. In Moore, the BRB held that federal mine inspectors are “miners” for purposes of the
BLBA. According to the BRB, a federal mine inspector’s work satisfies the “situs” test, since
the inspector spends a significant portion of each work day in underground coal mines, and
satisfies the “function” test, because the inspector’s duties are an integral function of the
operation of the coal mines. Safety inspections are statutorily required, and mines cannot operate
unless health and safety standards are met. Moore, 4 Black Lung Rep., at 1-44. See also Lynch
v. Dir., OWCP, 6 Black Lung Rep. 1-1088, 1-1090 (1984) (per curiam) (“claimant=s work as a
federal coal mine inspector was coal mine employment”); Mounts v. Dir., OWCP, 8 Black Lung
Rep. 1-425, 1-426 (1985) (per curiam) (refusing to overrule Moore); Bartley v. Dir., OWCP,
12 Black Lung Rep. 1-89, 1-91 (1988) (following Moore); K.C. v. Navistar, BRB No. 07-0136
BLA, 2007 WL 7629805, at *4 (Oct. 30, 2007) (unpublished) (noting that the BRB has
previously held “that the work of a federal mine inspector constitutes coal mine employment
under the terms of the [BLBA], because it meets the situs and function requirements”).

       The ALJ adopted the BRB’s position, found that Forester was entitled to the benefit of
the fifteen-year presumption, and awarded BLBA benefits. The ALJ found the Fourth Circuit
authority cited by the Director to be “very weak.” Neither Kopp nor Eastern Associated Coal
No. 13-3994                       Navistar v. Forester, et al.                       Page 6

Corp. actually reached the question of whether a federal mine inspector qualifies as a “miner”
under the BLBA. McGraw, an unpublished opinion, appeared to touch on the question, but cited
only to Kopp as relevant authority. The ALJ further noted that these cases were not binding in
the Sixth Circuit.

        The ALJ determined that, because the Sixth Circuit had not yet addressed this issue, the
holdings of the BRB controlled, most notably Moore and its progeny. In accordance with
Moore, he concluded that, because Forester’s work as a federal mine inspector satisfied both the
“situs” test and the “function” test, it was qualifying coal mine employment for purposes of the
BLBA.     Based on Navistar=s stipulation that Forester had seventeen years of coal mine
employment, he concluded that Forester was entitled to the rebuttable presumption that he is
totally disabled due to pneumoconiosis, and that Navistar had failed to rebut that presumption.
Forester was awarded BLBA benefits retroactively payable to May of 2008, when the claim was
filed. Because the federal government is immune from liability under the BLBA, see 20 C.F.R.
§ 725.491(f), liability falls on Navistar as Forester’s most recent private employer. See Moore,
4 Black Lung Reporter, at 1-48.

        Navistar petitioned the BRB for review of the ALJ’s decision, challenging the holding
that Forester=s work as a federal coal mine inspector constitutes qualifying coal mine
employment under the BLBA. On appeal, the BRB affirmed the award of BLBA benefits. It
found that the ALJ did not abuse his discretion in relying on Moore, or in holding that Navistar’s
stipulation of seventeen years of coal mine employment was binding.

        Pursuant to 33 U.S.C. § 921(c), as incorporated by 30 U.S.C. § 932(a), Navistar has filed
a Petition for Review of the BRB’s decision. Navistar urges the court to vacate the award of
BLBA benefits. The Director recommends that the court vacate the award and remand for
consideration of whether Forester is entitled to BLBA benefits without the benefit of the fifteen-
year presumption.

                                                III.

        The threshold issue on appeal is whether Navistar’s stipulation that Forester had
seventeen years of coal mine employment is legally binding, foreclosing any need for us to
No. 13-3994                        Navistar v. Forester, et al.                        Page 7

consider the legal question of whether work as a federal mine inspector is qualifying coal mine
employment for purposes of determining eligibility for BLBA benefits. As previously noted,
Navistar stipulated, at the hearing before the ALJ, that Forester had seventeen years of coal mine
employment. However, in its post-hearing brief, Navistar argued that it was not bound by this
stipulation with respect to the legal question of whether Forester’s work as a federal mine
inspector was qualifying coal mine employment, since a stipulation that is contrary to law is not
binding. Because the ALJ found that federal mine inspectors are “miners” for purposes of the
BLBA, he concluded that the stipulation was not contrary to law and was, therefore, binding.

         Navistar argues that Forester waived any claim as to the binding nature of the stipulation,
having abandoned the argument in his brief to the BRB. Nevertheless, the BRB addressed the
issue, concluding that the ALJ did not abuse his discretion in holding that the stipulation was not
contrary to law and was binding.

         Regardless of whether this issue was adequately preserved for appeal, we find that
Navistar’s factual stipulation—that Forester had seventeen years of coal mine employmentC is
not binding with respect to the purely legal question of whether his employment as a federal
mine inspector qualifies as coal mine employment for purposes of the BLBA. As the Supreme
Court held in Swift and Co. v. Hocking Valley Railway Co., 243 U.S. 281 (1917), “[i]f the
stipulation is to be treated as an agreement concerning the legal effect of admitted facts, it is
obviously inoperative[,] since the court cannot be controlled by agreement of counsel on a
subsidiary question of law.” Id. at 289-90 (emphasis added). Neither the ALJ nor the BRB
treated the factual stipulation as conclusive with respect to the underlying legal issue, and neither
do we.

                                                 IV.

         We review the BRB’s legal conclusions de novo. Greene v. King James Coal Mining,
Inc., 575 F.3d 628, 633 (6th Cir. 2009). The BRB concluded that a federal mine inspector is a
“miner” for purposes of determining eligibility for BLBA benefits. It therefore upheld the ALJ’s
decision to credit Forester’s employment as a federal mine inspector toward the rebuttable
presumption that, having worked for at least fifteen years in underground coal mines, and having
No. 13-3994                      Navistar v. Forester, et al.                          Page 8

a totally disabling respiratory or pulmonary impairment, he is totally disabled due to
pneumoconiosis. See 30 U.S.C. § 921(c)(4).

       It is undisputed that Forester’s work as a federal mine inspector satisfies the “situs” test.
As an inspector, Forester spent much of his workday underground in the coal mines. Navistar
and the Director argue, however, that Forester’s work as a federal mine inspector fails to satisfy
the “function” test, because inspectors are not involved in the extraction, preparation, or
transportation of coal, nor are they involved in coal mine construction or maintenance. Rather,
they perform a purely regulatory function. Forester, on the other hand, maintains that the BRB
correctly found that federal mine inspectors do satisfy the “function” test because they perform
an essential part of the mining process.

                                                A.

       Before addressing the question of whether a federal mine inspector’s work satisfies the
“function” test, we must determine how much deference, if any, is owed to the positions taken by
the respective parties. Because the BRB “acts as an adjudicatory tribunal and does not make
rules or formulate policy, its interpretation [of the BLBA] is not entitled to any special
deference.” Robbins v. Cyprus Cumberland Coal Co., 146 F.3d 425, 427 (6th Cir. 1998)
(quoting Sharondale Corp. v. Ross, 42 F.3d 993, 997 (6th Cir. 1994)).

       In contrast, because the Department of Labor does make rules and formulate policy
concerning black lung benefits, the Director’s interpretation of the BLBA is entitled to some
deference. The degree of deference to be given depends on whether that interpretation is
contained in a regulation issued following notice and comment rulemaking.                 Chao v.
Occupational Safety & Health Review Comm’n, 540 F.3d 519, 523 (6th Cir. 2008). If the
agency’s interpretation is contained in a regulation or other form intended to have the force of
law, it is entitled to substantial deference under Chevron USA, Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837, 843-44, 104 S. Ct. 2778, 81 L. Ed. 2d 694 (1984). In this case, there
is no federal regulation that directly speaks to the question of whether a federal mine inspector is
a “miner” for purposes of the BLBA. Therefore, Chevron deference is inapplicable.
No. 13-3994                       Navistar v. Forester, et al.                           Page 9

       Where, as here, the agency’s interpretation of the statute is contained in a more informal
medium not intended to have the force of law, such as a litigation position taken in a brief, it is
afforded a lesser level of deference known as Skidmore deference. See Chao, 540 F.3d at 523
(citing Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S. Ct. 161, 89 L. Ed. 124 (1944)). See
also North Fork Coal Corp. v. Fed. Mine Safety & Health Review Comm’n, 691 F.3d 735, 743
(6th Cir. 2012) (“[B]ecause the Secretary=s interpretation has been offered in litigation, it is
afforded no more than Skidmore deference.”).

       Under Skidmore, the agency’s interpretation of the statute is given weight in proportion to
its power to persuade.      Factors to be considered include “the thoroughness evident in its
consideration, the validity of its reasoning, its consistency with earlier and later pronouncements,
and all those factors which give it power to persuade, if lacking power to control.” Skidmore,
323 U.S. at 140, 65 S. Ct. at 164, 89 L. Ed. 124. In deciding whether the agency’s interpretation
is persuasive, the court must look to the statute’s text and design, and determine whether the
agency’s interpretation is consistent with the congressional purpose. S. Rehab. Grp., PLLC v.
Sec’y of Health & Human Servs., 732 F.3d 670, 685 (6th Cir. 2013).

                                                  B.

       As a remedial statute, the BLBA “must be liberally construed to include the largest
number of miners as benefit recipients.” Tussey v. Island Creek Coal Co., 982 F.2d 1036, 1042
(6th Cir. 1993), abrogated on other grounds by Eastover Mining Co. v. Williams, 338 F.3d 501
(6th Cir. 2003). Nevertheless, only those individuals who meet the statutory definition of
“miner” are entitled to BLBA benefits. We agree with the Director that because federal mine
inspectors do not satisfy the “function” test, they fall outside the scope of the statutory definition.

       As previously noted, the BLBA defines a “miner” as:

       any individual who works or has worked in or around a coal mine or coal
       preparation facility in the extraction or preparation of coal. Such term also
       includes an individual who works or has worked in coal mine construction or
       transportation in or around a coal mine, to the extent such individual was exposed
       to coal dust as a result of such employment.
No. 13-3994                      Navistar v. Forester, et al.                       Page 10

30 U.S.C. § 902(d) (emphasis added).        A “miner” also includes a person who works in
“maintenance in or around a coal mine or coal preparation facility.” 20 C.F.R. § 725.202(a).

       A federal coal mine inspector does not work “in the extraction or preparation of coal,” or
“in coal mine construction or transportation,” as those terms are commonly defined. Nor is a
federal mine inspector involved in “maintenance” tasks at the mine site. Rather, a federal mine
inspector’s duties are purely regulatory.      Although the “function” test also encompasses
“workers performing duties incidental to the extraction or preparation of coal,” those “incidental
duties must be an ‘integral’ or ‘necessary’ part of the coal mining process.” Falcon Coal,
873 F.2d at 922.

       In an unpublished decision, we previously held that a mine inspector, employed by the
coal company itself, performed duties that were an integral or necessary part of the coal mining
process. In Sammons v. EAS Coal Co., No. 92-3030, 1992 WL 348976 (6th Cir. Nov. 24, 1992),
we held that a private mine security guard, who was also responsible for checking the mine for
fire and safety issues, was a covered miner under the BLBA. He kept the mine “operational,
safe, and in repair,” rendering his work “vital and essential to the production and extraction of
coal.” Id. at *2.

       Likewise, the BRB has held that a private coal mine inspector, whose purpose was to
ensure safety in order to maximize the coal production process, was engaged in a function that is
necessarily related to the extraction or preparation of coal. See Wackenhut Corp. v. Hansen,
560 F. App’x 747, 749 (10th Cir. 2014).

       Forester argues that, much like the private coal mine inspectors in Sammons and Hansen,
federal mine inspectors engage in work that is integral and necessary to the mining process.
These cases, however, are easily distinguishable. In addition to their inspection duties, Sammons
and Hansen performed other tasks related to the maintenance and daily operation of the mines.
Sammons not only checked the mine for safety violations, but he was also directly involved in
maintenance of the mine, “repairing and replacing pipes and pumps.” Accordingly, it is not
surprising that the court found that his work was “vital and essential to the production and
extraction of coal, as it keeps the mine operational, safe, and in repair.” Sammons, 1992 WL
348976, at *2. Likewise, Hansen not only patrolled the mines checking for safety violations and
No. 13-3994                            Navistar v. Forester, et al.                                 Page 11

fires, but he also inspected equipment, checked and refilled fire extinguishers, and weighed the
coal cars as they came and went. Hansen, 560 F. App’x at 750. These tasks not only ensured the
safe operation of the mine, but they were also integral to the extraction of coal. Id.

         In stark contrast to these private mine inspectors, a federal mine inspector serves a purely
regulatory function. He is not involved in the day-to-day overall operation of any particular
mine; rather, he inspects each mine several times each year, issuing citations if he finds
violations of federal mine health and safety standards.                   Merely because the federal mine
inspector is charged with ensuring compliance with those standards, the violation of which may
delay or halt the mining process, these incidental regulatory duties are not an “integral or
necessary part of the coal mining process.” Falcon Coal, 873 F.2d at 922 (internal quotation
marks omitted). They therefore fail to satisfy the “function” test.

         As Navistar points out, Congress enacted the Federal Mine Safety and Health
Amendments Act of 1977 with the goal of eliminating the inherent conflict of interest that
existed when the Department of the Interior was charged with maximizing coal production and
enforcing safety regulations. S. Rep. No. 95-181, at 5 (1977), reprinted in 1977 USCCAN 3401,
3405.    By moving enforcement responsibilities from the Department of the Interior to the
Department of Labor, Congress intended to separate inspection duties from any nexus to
production.

         For these reasons, we conclude that the Director’s position, that federal mine inspectors
are not “miners” for purposes of determining eligibility for BLBA benefits, is well-reasoned and
consistent with the intent of Congress. Moreover, in litigation, the Director has consistently
asserted this position for over twenty years. For example, in the brief submitted in Tussey v.
Island Creek Coal Co., No. 92-3032 (6th Cir. Mar. 18, 1992), the Director argued that “[a]
federal mine inspector performs a purely governmental function . . . The inspector is not engaged
in coal mining; he merely regulates it.”2 The Director asserted a similar position in the line of
Fourth Circuit cases cited above. See also Regulations Implementing the Federal Coal Mine
Health and Safety Act of 1969, as Amended, 65 Fed. Reg. 79920-01, 80007 (Dec. 20, 2000)

         2
         Because this issue was not dispositive, the Sixth Circuit did not reach it. Tussey, 982 F.2d at 1042-43,
abrogated on other grounds by Eastover Mining Co., 338 F.3d at 509-11.
No. 13-3994                           Navistar v. Forester, et al.                              Page 12

(noting that the Department of Labor has taken the position in litigation that federal mine
inspectors should not be considered “miners” for purposes of the BLBA).3 Because we find the
Director’s position to be quite persuasive, we give it considerable deference. Skidmore, 323 U.S.
at 140, 65 S. Ct. at 164, 89 L. Ed. 124.

        In holding that federal mine inspectors are not “miners” for purposes of the BLBA, we
note that those federal mine inspectors suffering from totally disabling pneumoconiosis are not
left without a remedy. FECA provides the appropriate compensation, and is the exclusive
remedy for on-the-job coal dust exposure. Kopp, 877 F.2d at 309 n.1. However, a federal mine
inspector who has also worked in qualifying coal mine employment, at some other point in his
career, may still be entitled to BLBA benefits if he can meet the statutory requirements.

        In Forester’s case, because his employment as a federal mine inspector cannot be counted
as qualifying coal mine employment, he is not entitled to the benefit of the fifteen-year rebuttable
presumption set forth in 30 U.S.C. § 921(c)(4). Nevertheless, it is undisputed that Forester’s
previous employment with Navistar’s predecessor is qualifying coal mine employment. Even
without the benefit of the fifteen-year presumption, he may be able to prove that: (1) he has
pneumoconiosis; (2) his pneumoconiosis arose at least in part out of his five years of private coal
mine employment; (3) he is totally disabled; and (4) the total disability is due to pneumoconiosis.
See 20 C.F.R. §§ 718.201-718.204. The ALJ must make this determination.

                                                       V.

        For the reasons set forth above, we VACATE the award of BLBA benefits, and
REMAND the case to the Administrative Law Judge for an initial determination of whether
Respondent-Claimant Terry Forester is entitled to an award of BLBA benefits without the
benefit of the fifteen-year presumption.




        3
          In Hansen v. Wackenhut Corp., BRB No. 09-0179 BLA, 2009 WL 4548862, at *1 (BRB Nov. 27, 2009),
the Director took the position that a private mine inspector satisfied the “function test” and should be deemed a
“miner” for purposes of the BLBA. However, because Hansen did not involve a federal mine inspector, there is no
inconsistency.